Citation Nr: 1028672	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-23 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a claimed right leg 
disability.  

2.  Entitlement to service connection for a claimed cervical 
spine disability.

3.  Entitlement to service connection for a claimed bilateral 
shoulder disability. 

4.  Entitlement to service connection for a claimed bilateral 
knee disability.

5.  Entitlement to service connection for a claimed bilateral 
ankle disability.

6.  Entitlement to service connection for a claimed disability 
manifested by headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from February 1976 to September 
1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
It was previously before the Board in August 2009, when it was 
remanded for additional development.  It has now been returned to 
the Board for further appellate review. 

The August 2009 Board decision included the issue of entitlement 
to service connection for insomnia.  This claim was granted in a 
February 2010 rating decision and is considered a full grant of 
the benefits sought on appeal.  Therefore, this issue is no 
longer before the Board. 

The issues of entitlement to service connection for a cervical 
spine disability, bilateral ankle disabilities, bilateral knee 
disabilities, and headaches are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service treatment records are negative for 
evidence of injury or complaint pertaining to the right leg and 
competent medical opinion has failed to relate his current right 
leg disability to either active service or his service connected 
lumbar spine disability.  

2.  The Veteran's service treatment records are negative for 
evidence of injury or complaints pertaining to the bilateral 
shoulders, and competent medical opinion has failed to relate his 
current bilateral shoulder strain to either active service or his 
service connected lumbar spine disability.  


CONCLUSIONS OF LAW

1.  A right leg disability was not incurred in or aggravated by 
active service nor is it related to a service connected disorder.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2009). 

2.  A bilateral shoulder disability was not incurred in or 
aggravated by active service nor is it related to a service 
connected disorder.  38 U.S.C.A. §§  1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Board notes that 38 C.F.R. § 3.159 has been amended to 
eliminate the requirement that VA request that a claimant submit 
any evidence in his or her possession that might substantiate the 
claim.  38 C.F.R. § 3.159 (2009). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with a letter in July 2006 
that contained all of the notification required by 38 C.F.R. 
§ 3.159, as defined by Pelegrini.  This letter was provided to 
the Veteran prior to the initial adjudication of his claims.  

The Veteran did not receive notification regarding how disability 
ratings and effective dates are established until the May 2006 
cover letter that accompanied the Statement of the Case.  He was 
again provided with comprehensive notification that included the 
information required by both Pelegrini and Dingess in September 
2009.  The Board finds that this delay in the notification did 
not result in any prejudice to the Veteran, as he has had ample 
opportunity to respond and as his claim was readjudicated in 
February 2010.  The Board concludes that the duty to notify the 
Veteran has been met.  

The Board further concludes that the duty to assist has also been 
met.  The Veteran's service treatment records have been obtained.  
Private medical records and VA treatment records have been 
obtained.  In response to the August 2009 remand, the Veteran was 
afforded a VA examination in November 2009, and the examiner 
expressed opinions pertinent to the Veteran's claims.  The 
Veteran declined his right to a hearing in his July 2006 
Substantive Appeal.  There is no indication that there is any 
relevant evidence outstanding for these issues, and the Board 
will proceed with consideration of the Veteran's appeals.

Service Connection

The Veteran contends that he has developed a right leg disability 
and bilateral shoulder disabilities as a result of active 
service.  He notes that he was given a medical discharge after he 
injured his back in a fall during service.  The Veteran argues 
that he sustained several other injuries as a result of this 
fall, and that his current disabilities are either the result of 
this fall or related to his service connected lumbar spine 
disability.  The Veteran states that he has experienced pain in 
his right leg and shoulders since discharge from service.  

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 2 
Vet. App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a service 
connected disability.  In this instance, the veteran may be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995); see also, 38 C.F.R. § 3.310(b).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the Veteran 
must present evidence of a medical nature to support the alleged 
causal relationship between the service-connected disorder and 
the disorder for which secondary service connection is sought.  
See Jones v. Brown, 7 Vet. App. 134 (1994).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

A review of the service treatment records confirms that the 
Veteran injured his lumbar spine in an April 1977 fall.  Service 
connection has been established for this disability, as well as 
associated polyneuropathy of the left leg.  

The remainder of the service treatment records does not show an 
injury or treatment to the right leg or shoulders.  

The post service medical records include the report of a January 
1979 VA examination conducted only four months after the 
Veteran's discharge from active service.  His complaints were 
mainly concerned with his lumbar back disability, but he also 
noted numbness in the left shoulder and arm.  However, the 
examination was entirely normal.  

VA treatment records from February 2004 show that the Veteran was 
treated for his service connected lumbar spine disability.  This 
was reportedly due to military service, and the examiner added 
that there had been shoulder and neck trauma as well.  However, 
there were no current findings related to the shoulders or right 
leg.  The Veteran was suspected to have rheumatoid arthritis.  

The Veteran underwent a VA evaluation for presumed rheumatoid 
arthritis in March 2004.  He was noted to have occasional 
arthralgias in his knees, ankles, and elbows, but no swelling.  
The history of a low back injury was noted.  After examination, 
the impression of the examiners was that the Veteran was not 
thought to have rheumatoid arthritis.  

December 2005 records show bilateral weakness and numbness of the 
arms.  The examiner believed the Veteran would benefit from left 
ulnar decompression surgery.  This was performed in March 2006.  

The Veteran was afforded a VA examination of his disabilities in 
November 2009.  The claims folder was reviewed by the examiner in 
conjunction with the examination.  The examiner reported the 
Veteran's contentions that he had sustained injuries to his 
shoulders and right leg during service, but noted that the 
service treatment records are negative for any injury or 
treatment.  There was a history of a right spiral fracture of the 
lower extremity in 1996.  The Veteran reported that his bilateral 
shoulder discomfort had occurred over a period of years and had 
become progressively worse.  An X-ray study of the left shoulder 
was normal.  An X-ray study of the right shoulder revealed mild 
degenerative changes.  Following the physical examination, the 
diagnoses included bilateral shoulder strain and status post 
spiral fracture of the left lower extremity.  The examiner opined 
that the bilateral shoulder strain was not related to his lumbar 
spine condition or treated in service.  He further opined that 
the spiral fracture was in 1996, and that the Veteran was not 
treated for this in service, nor was it related to his service 
connected lumbar spine condition.  

Right Leg Disability

The Board finds that entitlement to a right leg disability is not 
warranted.  There is no evidence whatsoever of a right leg 
disability during service or until many years after service.  The 
Veteran argues that he has experienced occasional right leg pain 
since discharge, but the November 2009 VA examination report 
notes only that the Veteran sustained a spiral fracture of that 
leg in 1996.  The only disability noted by the November 2009 VA 
examiner was of the fracture, and the Veteran does not have a 
current diagnosis of any other disability of the right leg.  
Earlier examination was negative for pertinent findings or 
complaints.  The VA examiner opined that this fracture was not 
related to active service or to the service connected lumbar 
spine disability.  Although in the portion of the examination 
report labeled "Diagnoses" the examiner refers to the spiral 
fracture as being in the left leg, the Board observes that the 
body of this report correctly notes that the spiral fracture was 
in the right leg.  Therefore, the Board finds that entitlement to 
service connection for this disability is not established.  

The Board observes that the Veteran is competent to report that 
he has experienced right leg pain since discharge from service, 
as these are symptoms that can be accurately reported by a 
layman.  However, the Veteran is not competent to relate his pain 
to active service.  Moreover, the VA examiner, who is a trained 
medical professional, has found that there is no relationship 
between the right leg disability and either active service or the 
service connected lumbar spine.  The examiner has attributed the 
current disability to the 1996 injury, which was incurred many 
years after discharge from service.  Moreover, when afforded 
earlier opportunities to offer pertinent complaints, he failed to 
do so, suggesting that there was no impairment at that time.  
Therefore, there is no basis for a finding of service connection 
in this matter. 

Bilateral Shoulders

The Board also finds that entitlement to service connection for a 
bilateral shoulder disability is not warranted.  The service 
treatment records are negative for a bilateral shoulder 
disability, and although the Veteran reported left shoulder pain 
at the January 1979 VA examination, the examination itself was 
negative for a shoulder disability.  The November 2009 VA 
examiner diagnosed bilateral shoulder strain, but opined that 
this disability was not related to service or to the service 
connected lumbar spine disability.  

The Veteran reports that he has experienced bilateral shoulder 
pain since discharge from service.  He is competent to report 
this pain, but he is not competent to relate the pain to either 
active service or his service connected lumbar spine disability.  
Furthermore, his credibility is damaged by both the absence of 
positive findings regarding a shoulder disability at the January 
1979 VA examination and by the absence of additional complaints 
or treatment for shoulder disabilities between discharge and the 
present.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  

In contrast, the November 2009 VA examiner has reviewed the 
record and recorded an accurate history of the Veteran's claimed 
shoulder disabilities.  This examiner is a trained medical 
professional and is competent to offer an opinion regarding the 
etiology of the Veteran's current bilateral shoulder sprain.  
Therefore, the Board concludes that the November 2009 VA 
examiner's opinion is more credible than that of the Veteran's, 
and concludes that service connection is not merited.  

In reaching this decision, the Board notes that it is limited to 
the diagnosis of bilateral shoulder strain.  It does not 
encompass the Veteran's complaints and separate diagnosis of 
cervical spondylosis with chronic pain radiating to both 
shoulders.  This was a separate diagnosis on the November 2009 
examination, and is encompassed by the claim for the cervical 
spine disability. 


ORDER

Entitlement to service connection for a claimed right leg 
disability is denied. 

Entitlement to service connection for a claimed bilateral 
shoulder disability is denied. 


REMAND

The issues of entitlement to service connection for a bilateral 
knee disability, bilateral ankle disability, a cervical spine 
disability, and headaches were remanded for additional 
development by the Board in August 2009.  This remand asked that 
the Veteran be scheduled for an examination, and that opinions be 
obtained as to the etiology of the Veteran's disabilities.  

The Veteran was afforded a November 2009 VA examination as a 
result of this remand.  However, while the Veteran was noted to 
have a current diagnosis of cervical spondylosis with chronic 
pain radiating to both shoulders, the examiner did not provide 
the requested opinion as to whether or not the cervical spine 
disability was related to active service.  

Similarly, although the examination report includes information 
pertaining to the ankles, the diagnosis does not indicate whether 
or not there is a current disability, and if there is a current 
disability, whether or not it is related to active service.  
Furthermore, the examiner stated that the Veteran did not have 
any ankle complaints during service, but the service treatment 
records show that the Veteran was seen for complaints pertaining 
to his Achilles tendon in March 1976.  

The Board is obligated by law to ensure that the RO complies with 
its directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the Court 
are not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Although the examiner did provide the requested opinions 
regarding the claims for service connection for bilateral knee 
disabilities, the history recited by the examiner was not 
accurate.  The examiner stated that the claims folder had been 
available for review, and that the Veteran was not treated for 
knee complaints during service.  In fact April 1976 records show 
that the Veteran was seen with complaints of pain in his knees 
for the previous five weeks.  While these complaints precede the 
fall down the ravine that resulted in his lumbar spine 
disability, they may still provide a basis for service 
connection.  Additional opinions that consider these findings 
must be obtained.  

The November 2009 VA examination found that the Veteran's 
headaches are the at least as likely as not related to his 
cervical spine disability.  Therefore, the outcome of the 
Veteran's claim for service connection for headaches will be 
dependent on the outcome of his claim for service connection for 
his cervical spine disability.  This issue must be held in 
abeyance, as issues which are inextricably intertwined must be 
considered together.  Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the 
examiner who conducted the November 2009 
VA examination, if available.  The March 
1976 service treatment record for the 
Achilles tendon pain and the April 1976 
service treatment record indicating a five 
week history of knee pain should be noted.  
Then, the examiner should attempt to 
express the following opinions: 

a) Is it as likely as not (50 percent 
probability or higher) that the Veteran's 
cervical spine disability is the result of 
injuries or events incurred due to active 
service?  Is it as likely as not that the 
Veteran's cervical spine disability has 
developed due to or has been aggravated by 
the Veteran's service connected 
disabilities, in particular his disability 
of the lumbar spine? 

b) Does the Veteran currently have a 
diagnosis of a disability of one or both 
ankles?  If there is a current diagnosis 
of a disability, is it as likely as not 
that this disability is the result of 
injuries or events incurred due to active 
service?  Is it as likely as not that any 
ankle disability has developed due to or 
has been aggravated by the Veteran's 
service connected disabilities, in 
particular his disability of the lumbar 
spine?  Please comment on the fact that 
the Veteran was noted to have been seen 
for Achilles tendon pain in March 1976. 

c) Does the fact that the Veteran was 
noted to have had five weeks of bilateral 
knee pain in April 1976 affect the 
November 2009 opinion that the current 
bilateral knee disability was not related 
to either the lumbar spine disability or 
active service?

The reasons and bases for all opinions 
should be provided.  If the examiner is 
unable to provide an opinion, the reasons 
and bases as to why the opinion cannot be 
provided should be noted, as well as any 
evidence that would be necessary to 
provide the opinions. 

2.  If the examiner who conducted the 
November 2009 examination is no longer 
available, the claims folder should be 
forwarded to another doctor who has the 
expertise needed to provide the opinions 
requested above.  An additional 
examination should be scheduled if, and 
only if, any new examiner deems it 
necessary.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


